Judgment, Supreme Court, Bronx County (Alexander W. Hunter, Jr., J.), rendered November 13, 2002, convicting defendant, after a jury trial, of three counts of promoting prostitution in the second degree, and sentencing him to three concurrent terms of lVs to 4 years, and also convicting him, upon his plea of guilty, of attempted kidnapping in the second degree, and sentencing him to a concurrent term of four years, unanimously affirmed.
Since, in addition to attacking the credibility of the complaining witnesses, the codefendant’s counsel put forward an implicit alternative defense that the codefendant was as much a victim of defendant’s threats as were the complaining witnesses, the better course might have been to grant defendant’s severance motion (see People v Mahboubian, 74 NY2d 174, 184 [1989]). However, we find any error in this regard to be harmless (see People v Crimmins, 36 NY2d 230 [1975]). The civilian witnesses provided consistent and convincing testimony that was corroborated by police testimony. Concur—Tom, J.P., Mazzarelli, Sullivan, Sweeny and Malone, JJ.